Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1. (Currently Amended)  A communication device, comprising: a first lens having a defined distribution of a dielectric constant; a feeder array comprising a plurality of antenna elements that are positioned at a defined distance from the first lens to receive a first lens-guided beam of input radio frequency (RF) signals through the first lens, wherein the defined distance is less than a focal length of the first lens; and a control circuitry configured to equalize a distribution of a gain from the received first lens-guided beam of input RF signals across the feeder array of the plurality of antenna elements based on the defined distribution of the dielectric constant within the first lens and the 



Allowable Subject Matter
Claims 1-11 and 14-24 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of a first lens having a defined distribution of a dielectric constant; a feeder array comprising a plurality of antenna elements that are positioned at a defined distance from the first lens to receive a first lens-guided beam of input radio frequency (RF) signals through the first lens, wherein the defined distance is less than a focal length of the first lens; and a control circuitry configured to equalize a distribution of a gain from the received first lens-guided beam of input RF signals across the feeder array of the plurality of antenna elements based on the defined distribution of the dielectric constant within the first lens and the feeder array to the first lens.
Regarding independent claim 22, patentability exists, at least in part, with the claimed features of in a communication device that comprises a first lens having a defined distribution of dielectric constant: receiving, by a feeder array of the communication device, a first lens-guided beam of input radio frequency (RF) signals through the first lens, wherein the feeder array comprises a plurality of antenna elements positioned at a defined distance from the first lens, wherein the defined distance is less than a focal length of the first lens; and equalizing, by control circuitry of the communication device, a distribution of a gain from the received first lens-guided beam of input RF signals across the feeder array of the plurality of antenna elements 
Claims 2-11, 14-21, 24 depend from claim 1, claim 23 depend from claim 22 and are included in the allowable subject matter.

Chen et al. (US 3835469), Volman (US5883602), and Chernokalov et al.  (US 2014/0104124) are all cited as teaching some elements of the claimed invention including a plurality of lenses, a plurality of antenna elements, a feeder array, a dielectric lens, as well as, a control circuitry therein.
However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601.  The examiner can normally be reached on M-F: 8:30AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AWAT M SALIH/Primary Examiner, Art Unit 2845